Citation Nr: 0526972	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from April 1975 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO inter alia denied 
the appellant's claims of entitlement to service connection 
for a right hip disorder and a low back disorder.  The 
appellant disagreed and this appeal ensued.  

The appellant also perfected appeals seeking service 
connection for hepatitis C and a left knee anterior cruciate 
ligament disorder.  In an October 2003 statement, the 
appellant withdrew his left-knee claim.  In a June 2004 
rating action, the RO granted service connection for 
hepatitis C.  Thus, the Board does not have jurisdiction over 
these claims.  

In August 2003, the appellant also expressed disagreement 
with an April 2003 rating decision that established a 10 
percent evaluation for right knee degenerative arthritis.  
The RO issued a statement of the case in June 2004, though 
the appellant has not filed a substantive appeal that is 
required to perfect an appeal.  The Board does not possess 
jurisdiction over this claim.  

Although the appellant sought a videoconference hearing 
before a Veterans Law Judge, the appellant failed to report 
for a hearing scheduled in November 2004.  


FINDINGS OF FACT

1.  The appellant has mild osteoarthritis of the right hip 
that is not etiologically related to his active service, and 
may not be so presumed.  

2.  The appellant has degenerative joint disease of the 
lumbar spine that is not etiologically related to his active 
service, and may not be so presumed.  



CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in August 2001, December 2001, and 
September 2003, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Applicable Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  A veteran who has 90 days or 
more of wartime service or who served after December 31, 
1946, may be entitled to presumptive service connection of a 
chronic disease - such as arthritis - that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307 (2004).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno, 6 Vet. App. at 469.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2004).  Additionally, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the claimant shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

A Right Hip Disorder

VA examination in March 2002 indicated the appellant 
complained of right hip pain, along with an examiner's 
diagnosis of mild degenerative changes.  An earlier VA 
examination in October 2001 was silent as to any complaints 
or findings regarding the right hip, though a VA x-ray in 
September 1997 revealed mild osteoarthritis of the right hip.  
This evidence satisfies the initial element of a service-
connection claim.  

The service medical records are silent as to any complaints 
or findings regarding a right hip disorder, though a November 
1981 clinical record entry noted that under local anesthesia 
a wood splinter was removed from the area of his right hip.  
The separation examination and medical board reports in 
December 1982 were silent as to any right hip disorder at 
separation from service.  

The key question in this case is whether there is an 
etiological connection between the current mild 
osteoarthritis of the right hip, initially shown in September 
1997, and the appellant's service.  The only medical evidence 
addressing this question is the VA examination of March 2002, 
which indicated the disorder is less likely than not related 
to his service-connected right knee disability.  This opinion 
clearly is adverse to any claim on a secondary basis.  See 
38 C.F.R. § 3.310 (2004).  And, since it was first manifested 
so many years after service, the arthritis may not be 
presumed to have been incurred therein.  Although this 
opinion does not directly address the alleged of a direct 
connection between the right hip arthritis and service, this 
case does not require VA to obtain a medical opinion 
addressing whether there is a medical connection.  
Procurement of such an opinion is necessary only "when 
such . . . opinion is necessary to make a decision on the 
claim".  38 U.S.C.A. § 5103A (d)(1) (West 2002).  The 
necessity of such an opinion is triggered by the claimant's 
provision of evidence that a disability might be associated 
with active service.  38 U.S.C.A. § 5103A (d)(1)(B) (West 
2002).  In other words, the claimant is required to present 
medical evidence addressing the causality element of a claim 
prior to VA affording him a medical opinion.  The appellant's 
representative argued in a September 2005 statement that the 
claim should be remanded for a VA examination to determine 
whether there is such a nexus.  However, as the appellant in 
this case has not provided any competent evidence that his 
claimed right hip disorder is related to service, VA is not 
required to obtain a medical opinion on this question.  Wells 
v. Principi, 326 F. 3rd. 1381, 1384 (Fed. Cir. 2003).  

The absence of medical evidence showing this connection 
defeats the third element of this service-connection claim.  
In light of the evidence, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of entitlement to service connection for a right hip 
disorder.  



A Low Back Disorder

The appellant applied for service connection of a low back 
disorder in 2001, though the record does not contain a clear 
statement from him of the nature of the disorder or his 
allegation of how the disorder arose.  The initial element of 
a service-connection claim requires competent medical 
evidence of a current low back disorder.  For the most part, 
VA clinical and examinations - including VA orthopedic 
examinations in October 2001 and March 2002 - are silent as 
to any complaints or findings of a low back disorder.  He 
also failed to report for examinations scheduled in October 
2002 and April 2003.  VA clinical records in September 2002 
indicated the appellant fell a few days earlier and 
complained of low back pain with some radiation into the 
pelvis.  Examination revealed minimal tenderness, contusions 
and abrasions, and what was described as old lumbar 
degenerative changes with spondylolisthesis.  VA clinical 
records in October 2002 included an assessment of back pain 
in the right gluteal area, discussed in conjunction with knee 
arthralgia.  In an August 2005 statement, a private physician 
reported the appellant had severe degenerative joint disease 
of the lumbar spine.  This evidence satisfies the initial 
element of the claim.  

The service medical records are silent as to any low back 
injury or disease, except for a June 1978 clinical record 
showing muscle strain.  It was noted the appellant complained 
of falling down a flight of stairs and claimed he injured the 
lower region of the back.  The examiner noted good range of 
motion, no muscle spasm, and tenderness to palpation.  There 
is no further treatment noted.  Subsequent service 
examinations in March 1981 and December 1982, and medical 
evaluation board reports in April 1981 and December 1982, 
were silent as to any complaints of a low back disorder and 
showed normal clinical evaluations of the spine.  

The key question in this case is whether there is medical 
evidence connecting the low back pain and degenerative joint 
disease of the lumbar spine noted in 2002 and 2005, 
respectively, to the appellant's service ending in 1983.  The 
record contains no evidence of a connection, nor has the 
appellant alleged a specific connection.  And, since it was 
first manifested so many years after service, the arthritis 
may not be presumed to have been incurred therein.  The VA 
examinations of record do not include any specific discussion 
of this causality element in the context of the low back 
claim, nor does this case require VA to obtain a medical 
opinion addressing whether there is a medical connection.  
See 38 U.S.C.A. § 5103A (d)(1) (West 2002) (opinion required 
when necessary to decide the claim and when appellant 
provides evidence that a disability might be associated with 
active service).  Contrary to the assertions of the 
appellant's representative in a September 2005 statement, the 
appellant has not provided any competent evidence that his 
claimed back disorder is related to service and VA is not 
required to obtain a medical opinion on this question.  
Wells, 326 F.3d at 1384.  

The absence of medical evidence showing this connection 
defeats the third element of a service connection claim.  In 
light of the evidence, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a low back disorder.  


ORDER

Service connection for a right hip disorder is denied.  

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


